 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChester Valley, Inc. and Local 445, affiliated withthe International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 2-CA-16163 and 2-RC-18160March 10, 1983SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 27, 1980, the National Labor Rela-tions Board issued a Decision and Order in theabove-entitled proceeding,' finding in Case 2-CA-16163 that the Employer had violated Section8(a)(1) of the Act, and ordering as part of theremedy that the Employer bargain upon requestwith the Union as the exclusive representative ofemployees in the appropriate unit. In Case 2-RC-18160 the Board sustained certain objections, setaside the results of an election which had been heldon January 16, 1979, and dismissed the petition.On June 22, 1981, the United States Court ofAppeals for the Second Circuit issued a decision2granting enforcement of the Board's order in part,but denying enforcement of other parts, includingthe bargaining requirement.By letter dated September 1, 1982, the Board in-formed the parties that in light of the court's refus-al to enforce the bargaining order, it was consider-ing direction of a new election, and invited them tofile statements of position. The Union and the Em-ployer filed statements, in which the Union re-quested an election and the Employer opposed one.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-' 251 NLRB 1435.2 652 F.2d 263.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the matter,accepts the court's opinion as the law in Case 2-CA-16163. As the bargaining order in that case hasnot been enforced, the question of the representa-tion of employees raised by the Union's petition inCase 2-RC-18160 is unresolved, and we shall givethe employees an opportunity to decide the ques-tion by means of a second election.3We reject theEmployer's argument that conduct of a new elec-tion would contravene the purposes of the Act be-cause of the lapse of time since the petition wasfiled and the intervening contraction of the bar-gaining unit and turnover of employees.4We alsoreject its contention that a current showing of in-terest is required.5The results of the election willreveal the desires of the present employees as torepresentation by the Union.ORDERIt is hereby ordered that the petition in Case 2-RC-18160 be, and it hereby is, reinstated, and thatCase 2-RC-18160 be, and it hereby is, remanded tothe Regional Director for Region 2 to conduct thesecond election directed below.[Direction of Second Election and Excelsior foot-note omitted from publication.]3 In its original decision in this case the Board set aside the election ofJanuary 16, 1979, upon the basis of Employer interference which consist-ed of conduct in violation of Sec. 8(a)(1) during the preelection period.The court did not agree with the Board's finding that certain wage in-creases during the period violated the Act. However, the remaining con-duct upon which the Board relied in finding interference was substantialand established the merit of the objections to the election.4 For the Board's practice to direct an election when a substantial andrepresentative segment of the bargaining unit is employed, see GeneralCable Corporation, 173 NLRB 251 (1968), and Gibson Electric, Inc., 226NLRB 1063 (1976).5 See Provincial House, Inc., 236 NLRB 926 (1978).266 NLRB No. 73480